IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


FAITHLEE BROWN; AND JOSEPH         : No. 100 EM 2016
HOANG AND KENNETH ROTHWEILER,      :
ESQ., CO-ADMINISTRATORS OF THE     :
ESTATE OF SON THI THANH HOANG,     : Emergency Application for Stay
DECEASED AND HIREN PATEL,          :
GUSTAV FREDERIKSEN, BRANDON        :
OSBORN, ELORA LENCOSKI, BARBARA    :
YEAGER-DOYLE, WILLIAM KOOMSON,     :
FNU SAIFULLAH, KEITH PRESSMAN,     :
CHARLES REID, MICHAEL KETCHPAW,    :
SURAJ BALAKRISHNAN AND AHMED       :
ALJAHMI                            :
                                   :
                                   :
          v.                       :
                                   :
                                   :
GREYHOUND LINES, INC., SABRINA     :
ANDERSON, FIRSTGROUP AMERICA,      :
C.A.V. ENTERPRISES, LLC, AKOS      :
GUBICA AND KAROLY GUBICA           :
                                   :
                                   :
PETITION OF: GREYHOUND LINES,      :
INC. AND SABRINA ANDERSON          :

MANAJA LIVINGSTON, DARREN SHIN,    : No. 101 EM 2016
ROSAURA SANCHEZ, HECTOR AMADO      :
SANCHEZ, ROSA MARIA TAPIA, SEMEN   :
BABADZHANOV AND TATIANA LIAKH      : Emergency Application for Stay
                                   :
                                   :
          v.                       :
                                   :
                                   :
GREYHOUND LINES, INC., SABRINA     :
ANDERSON, FIRSTGROUP AMERICA,      :
C.A.V. ENTERPRISES, LLC, AKOS      :
GUBICA AND KAROLY GUBICA           :
                                   :
                                   :
PETITION OF: GREYHOUND LINES,      :
INC. AND SABRINA ANDERSON                                   :

FAITHLEE BROWN; AND JOSEPH                                  : No. 102 EM 2016
HOANG AND KENNETH ROTHWEILER,                               :
ESQ., CO-ADMINISTRATORS OF THE                              :
ESTATE OF SON THI THANH HOANG,                              : Emergency Application for Stay
DECEASED AND HIREN PATEL,                                   :
GUSTAV FREDERIKSEN, BRANDON                                 :
OSBORN, ELORA LENCOSKI, BARBARA                             :
YEAGER-DOYLE, WILLIAM KOOMSON,                              :
FNU SAIFULLAH, KEITH PRESSMAN,                              :
CHARLES REID, MICHAEL KETCHPAW,                             :
SURAJ BALAKRISHNAN AND AHMED                                :
ALJAHMI                                                     :
                                                            :
                                                            :
                 v.                                         :
                                                            :
                                                            :
GREYHOUND LINES, INC., SABRINA                              :
ANDERSON, FIRSTGROUP AMERICA,                               :
C.A.V. ENTERPRISES, LLC, AKOS                               :
GUBICA AND KAROLY GUBICA                                    :
                                                            :
                                                            :
PETITION OF: GREYHOUND LINES,                               :
INC. AND SABRINA ANDERSON -----------                       :
---------------------------------------------------------   :
---------------------------------------------------------   :
-- MANAJA LIVINGSTON, DARREN                                :
SHIN, ROSAURA SANCHEZ, HECTOR                               :
AMADO SANCHEZ, ROSA MARIA TAPIA,                            :
SEMEN BABADZHANOV AND TATIANA                               :
LIAKH                                                       :
                                                            :
                                                            :
                 v.                                         :
                                                            :
                                                            :
GREYHOUND LINES, INC., SABRINA                              :
ANDERSON, FIRSTGROUP AMERICA,                               :
C.A.V. ENTERPRISES, LLC, AKOS                               :
GUBICA AND KAROLLY GUBICA                                   :
                                                            :
                                                            :
APPEAL OF: GREYHOUND LINES, INC.                            :

    [100 EM 2016, 101 EM 2016, 102 EM 2016, 103 EM 2016, 104 EM 2016, 105 EM
                      2016, 106 EM 2016 and 107 EM 2016] - 2
AND SABRINA ANDERSON                  :

JOSEPH HOANG AND KENNETH              : No. 103 EM 2016
ROTHWEILER, ESQUIRE, CO-              :
ADMINISTRATORS OF THE ESTATE OF       :
SON THI THANH HOANG, DECEASED,        : Emergency Application for Stay
AND FAITHLEE BROWN, FNU               :
SAIFULLAH AND KEITH PRESSMAN          :
AND CHARLES REID AND MICHAEL          :
KETCHPAW AND SURAJ                    :
BALAKRISHNAN AND AHMED ALJAHMI        :
AND HIREN PATEL AND ERIC              :
KJELLERSTEDT AND GUSTAV               :
FREDERIKSEN AND BARBARA               :
YEAGER-DOYLE AND BRANDON              :
OSBORN AND ELORA LENCOSKI AND         :
WILLIAM KOOMSON AND GLORIA            :
KOOMSON, H/W                          :
                                      :
                                      :
           v.                         :
                                      :
                                      :
GREYHOUND LINES, INC. AND             :
SABRINA ANDERSON AND                  :
FIRSTGROUP AMERICA AND C.A.V.         :
ENTERPRISES, INC. AND AKOS            :
GUBICA AND KAROLY GUBICA              :
                                      :
                                      :
PETITION OF: GREYHOUND LINES,         :
INC. AND SABRINA ANDERSON             :

JOSEPH HOANG AND KENNETH              : No. 104 EM 2016
ROTHWEILER, ESQUIRE, CO-              :
ADMINISTRATORS OF THE ESTATE OF       :
SON THI THANH HOANG, DECEASED,        : Emergency Application for Stay
AND FAITHLEE BROWN AND FNU            :
SAIFULLAH AND KEITH PRESSMAN          :
AND CHARLES REID AND MICHAEL          :
KETCHPAW AND SURAJ                    :
BALAKRISHNAN AND AHMED ALJAHMI        :
AND HIREN PATEL AND ERIC              :
KJELLERSTEDT AND GUSTAV               :
FREDERIKSEN AND BARBARA               :
YEAGER-DOYLE AND BRANDON              :

  [100 EM 2016, 101 EM 2016, 102 EM 2016, 103 EM 2016, 104 EM 2016, 105 EM
                    2016, 106 EM 2016 and 107 EM 2016] - 3
OSBORN AND ELORA LENCOSKI AND         :
WILLIAM KOOMSON AND GLORIA            :
KOOMSON, H/W                          :
                                      :
                                      :
           v.                         :
                                      :
                                      :
GREYHOUND LINES, INC. AND             :
SABRINA ANDERSON AND                  :
FIRSTGROUP AMERICA                    :
                                      :
                                      :
           v.                         :
                                      :
                                      :
C.A.V. ENTERPRISES, INC. AND AKOS     :
GUBICA AND KAROLY GUBICA              :
                                      :
                                      :
PETITION OF: GREYHOUND LINES,         :
INC. AND SABRINA ANDERSON             :

MANAJA LIVINGSTON, DAREN SHIN,        : No. 105 EM 2016
ROSAURA SANCHEZ, HECTOR AMADO         :
SANCHEZ, ROSA MARIA TAPIA,            :
SEMEN BABADZHANOV, TATIANA            : Emergency Application for Stay
LIAKH                                 :
                                      :
                                      :
           v.                         :
                                      :
                                      :
GREYHOUND LINES, INC. AND             :
SABRINA ANDERSON AND                  :
FIRSTGROUP AMERICA AND                :
C.A.V. ENTERPRISES, LLC, AKOS         :
GUBICA AND KAROLY GUBICA              :
                                      :
                                      :
PETITION OF: GREYHOUND LINES,         :
INC. AND SABRINA ANDERSON             :

JOSEPH HOANG AND KENNETH              : No. 106 EM 2016
ROTHWEILER, ESQUIRE, CO-              :
ADMINISTRATORS OF THE ESTATE OF       :

  [100 EM 2016, 101 EM 2016, 102 EM 2016, 103 EM 2016, 104 EM 2016, 105 EM
                    2016, 106 EM 2016 and 107 EM 2016] - 4
SON THI THANH HOANG, DECEASED,        : Emergency Application for Stay
AND FAITHLEE BROWN, FNU               :
SAIFULLAH, KEITH PRESSMAN,            :
CHARLES REID, MICHAEL KETCHPAW,       :
SURAJ BALAKRISHNAN, AHMED             :
ALJAHMI, HIREN PATEL, ERIC            :
KJELLSERSTEDT, GUSTAV                 :
FREDERIKSEN, BARBARA YEAGER-          :
DOYLE, BRANDON OSBORN, ELORA          :
LENCOSKI, WILLIAM KOOMSON AND         :
GLORIA KOOMSON, H/W                   :
                                      :
                                      :
           v.                         :
                                      :
                                      :
GREYHOUND LINES, INC. AND             :
SABRINA ANDERSON AND                  :
FIRSTGROUP AMERICA C.A.V.             :
ENTERPRISES, INC., AKOS GUBICA,       :
KAROLY GUBICA                         :
                                      :
                                      :
PETITION OF: GREYHOUND LINES,         :
INC. AND SABRINA ANDERSON             :

JOSEPH HOANG AND KENNETH              : No. 107 EM 2016
ROTHWEILER, ESQUIRE, CO-              :
ADMINISTRATORS OF THE ESTATE OF       :
SON THI THANH HOANG, DECEASED,        : Emergency Application for Stay
AND FAITHLEE BROWN, FNU               :
SAIFULLAH, KEITH PRESSMAN,            :
CHARLES REID, MICHAEL KETCHPAW,       :
SURAJ BALAKRISHNAN, AHMED             :
ALJAHMI, HIREN PATEL, ERIC            :
KJELLSERSTEDT, GUSTAV                 :
FREDERIKSEN, BARBARA YEAGER-          :
DOYLE, BRANDON OSBORN, ELORA          :
LENCOSKI, WILLIAM KOOMSON AND         :
GLORIA KOOMSON, H/W                   :
                                      :
                                      :
           v.                         :
                                      :
                                      :
GREYHOUND LINES, INC. AND             :

  [100 EM 2016, 101 EM 2016, 102 EM 2016, 103 EM 2016, 104 EM 2016, 105 EM
                    2016, 106 EM 2016 and 107 EM 2016] - 5
SABRINA ANDERSON AND                   :
FIRSTGROUP AMERICA C.A.V.              :
ENTERPRISES, INC., AKOS GUBICA,        :
KAROLY GUBICA                          :
                                       :
                                       :
PETITION OF: GREYHOUND LINES,          :
INC. AND SABRINA ANDERSON              :


                                   ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2016, the Emergency Application for Stay is

DENIED.




  [100 EM 2016, 101 EM 2016, 102 EM 2016, 103 EM 2016, 104 EM 2016, 105 EM
                    2016, 106 EM 2016 and 107 EM 2016] - 6